OFFICE   dF THE ATTORNEY    GENERAL
                             AUSTIN




                                            January 20, 1.839


Bon. George Van Pleat
Aatuu-y of Board
Board o? Inauranoe CommI88Ionera
Auatln, Texas
Dear s.   Van Fleet:



                                             lltlyOf OOU81-
                                             r annultlss.
                                            pollths qu88tIon:



     are taxable                      la, Title 78, In
     view Of Art




                                            he basinem

     profit or proteotlon, 8h811 at the time of filing
     it8 annual 8tatemnt, report to th8;~qmmIsrion o?
     Inruranos the gzro88 amount a? prwai~8 reooIr8d
     from~or upon the liter of per8ons r88lding or
     domlollsd In thI% 8tats during the preaedlng year
Hon. George Van Fleet, January 20, 1039, Pa&e 2


     and each Of suoh nOup   of individuals, 80010ty,
     a88OoiatiOn, of OOrpOratiOn 8hall pay an annual
     tax of one-half of one peroent of auah gross pre-
     mium reoelpta provided, however that thle tax
     ohall not apply to looal mutual aid aesooistlons,
     or fraternal or benefit sooleties or organizationa.
     ma.......*
           Art1018 4769, Revieed Civil Statutes of Texas, reads
a8 f0110w8:
  -                                                       L
           *Report of gro8r rsoeipte. - Each life insur-
     anoe oanpany not organized under the hW8 of this
     8tqte, transacting bU8ine88 In this State, ahall
     annually on or before the f$r8t day of Maroh, make
     a report to tb Commieeioner, whloh report shall
     be srrornto by either the prerident or .vioe-pre8ident
     and seoretarp or trearrurorof 8uoh oompany, whloh
     8ha11 show the gro88 amOUlltOf premium8 OOlleOted
     during the year  ending on Daoember 318t, preoedlng,
     from oltlzene 0r th18 rtate upon polIoIe8 of ln8ur-
     anoe . Isto......*
          The 0888 of Daniel et al te. Life Insuranoe Company
of Virginia, 102 SW (2nd).257, olted by yo9 In your lbtter,
holda:
          *OonsIderatIone pal6 by annuity oontraot8 are
     not premium8 on pOlIOIe8 of In8uranoe. within rtatute
     lerglng oaoupatlon tax on foreign life in8uranoe oom-
     panie8 doing businese In state measured by go88
     amount Of 8uoh preariuE8oolleoted from OitiZen8 Of
     this 8tate.*
           You will note that $he title of Artiole 7064a
 quoted above I8 as follo*rsr
        - 'Oooupatlon tax; life, health and aooldent
      Insuranoe premiums; reports, exoeptiona; deduo-
      tions;.doxibzistio
                      oOmpanie8.*
            You are, therefore, reqmotfully advised that it I8
. the opinion of thle Department that oonsi~era~loue paid to a
  Ten8 life Ineurqnoe oompany for annuities on the life Of or
               .
                      *
Hon. George Van Fleet, January   SO,    lOsO, Page 3


purohared by 8 oitizeu~of Texas are not insuranoe p~!d\n8
add 8re not taxable under Artiole ?064a, Revised 01~11 Sta-
tute8 of the State of Texn8.
                                        Very truly your8
                                 ATTORNEY GEKERAL OF TEXAS




                                                       .




                                   ..